EXHIBIT 10.29

 

AMENDMENT NO. 2
TO
1996 EMPLOYEE STOCK PURCHASE PLAN

 

The First Amendment to the 1996 Employee Stock Purchase Plan of Overland Data,
Inc. (the “Plan”) is hereby amended as follows. The effective date of this
amendment is August 20, 2003.

 

1.                                       The name of the Plan shall be “The 1996
Employee Stock Purchase Plan of Overland Storage, Inc.”

 

2.                                       Section 2 of the Plan shall be amended
to replace the definitions of “Corporation” and “Fair Market Value” in their
entirety with:

 

“Corporation” shall mean Overland Storage, Inc., a California corporation.

 

“Fair Market Value” shall mean the value of one (1) share of Common Stock on the
relevant date, determined as follows:

 

(1)                                  If the shares are traded on an exchange,
the reported “closing price” on the last trading date immediately preceding the
relevant date;

 

(2)                                  If the shares are traded over-the-counter
on the Nasdaq Stock Market, the Nasdaq Official Closing Price reported for the
last trading date immediately preceding the relevant date;

 

(3)                                  If neither  (1) nor (2) applies, the fair
market value as determined by the Committee in good faith. Such determination
shall be conclusive and binding on all persons.

 

3.                                       Section 2 of the Plan is amended to add
the following defined terms:

 

 “Base Compensation” means, with respect to each Participant for each pay
period, such Participant’s Compensation, excluding (i) Bonus Compensation; (ii)
any amounts

 

--------------------------------------------------------------------------------


 

contributed by the Corporation or a Designated Subsidiary to any pension plan,
deferred compensation plan, or other similar plan; (iii) any automobile
allowance (or reimbursement for such expenses); and (iv) any amounts paid as a
starting bonus or finder’s fee.

 

“Bonus Compensation” means, with respect to each Participant for each period
with respect to which a cash bonus is payable to such Employee, the amount of
the cash bonus payable to such Participant for such period. Except as determined
by the Committee, Bonus Compensation does not include: (i) any amounts
contributed by the Corporation or a Designated Subsidiary to any pension plan,
deferred compensation plan, or other similar plan; (ii) any automobile allowance
(or reimbursement for such expenses); or (iii) any amounts paid as a starting
bonus or finder’s fee.

 

“Maximum Percentage” means the maximum percentage of (i) Base Compensation, or
(ii) Base Compensation and Bonus Compensation, which a Participant may elect to
have withheld from Compensation pursuant to Section 4. The Maximum Percentage
will be fifteen percent (15%) unless a lower percentage amount is designated by
the Committee with respect to an Option Period.

 

4.                                       Section 4.1 of the Plan is amended in
its entirety by replacing it with the following:

 

“4.1                          An Employee who is eligible to participate in the
Plan in accordance with Section 3 may become a Participant by filing, on a date
prescribed by the Committee prior to an applicable Entry Date, a completed
payroll deduction authorization and Plan enrollment form provided by the
Corporation. An eligible Employee may authorize payroll deductions at the rate
of any whole percentage (i.e., 1%, 2%, 3%, etc.), up to the Maximum Percentage,
of either (i) the Employee’s Base Compensation, or (ii) the Employee’s Base
Compensation and Bonus Compensation, as elected by the Employee in the payroll
deduction authorization and Plan enrollment form. If an Employee has elected to
participate in the Plan but has not made an election whether payroll deductions
should be calculated and withheld from the Employee’s Base Compensation, or from
the Employee’s Base Compensation and Bonus Compensation, then payroll deductions
shall be calculated and withheld from such Employee’s Base Compensation only.
All payroll deductions may be held by the Corporation and commingled with its
other corporate funds. No interest shall be

 

2

--------------------------------------------------------------------------------


 

paid or credited to the Participant with respect to such payroll deductions
except where required by local law as determined by the Committee. A separate
bookkeeping account for each Participant shall be maintained by the Corporation
under the Plan and the amount of each Participant’s payroll deductions shall be
credited to such account. A Participant may not make any additional payments
into such account.”

 

5.                                       Section 4.2 of the Plan is amended by
replacing the first paragraph of Section 4.2 in its entirety with the following:

 

“4.2                           Under procedures established by the Committee, a
Participant may suspend or discontinue participation in the Plan at any time
during an Exercise Period by completing and filing a new payroll deduction
authorization and Plan enrollment form with the Corporation. A Participant may
increase or decrease his or her rate of payroll deductions, or change his or her
election of the portion of Compensation (i.e., Base Compensation, or Base
Compensation and Bonus Compensation) from which payroll deductions will be
calculated and withheld, by filing a new payroll deduction authorization and
Plan enrollment form at any time. Changes in rate shall be effective as soon as
reasonably practicable after the Corporation has received such form. Changes in
the portion of Compensation from which payroll deductions will be calculated and
withheld will be effective for the next commencing Exercise Period, subject to
continuing eligibility of the Participant pursuant to Section 3. The Committee
may establish rules limiting the frequency with which Participants may increase
or decrease the rate of payroll deduction, or change the election of the portion
of Compensation from which payroll deductions will be calculated and withheld,
and may impose a waiting period on Participants wishing to increase the rate of
payroll deductions after a decrease. If a new payroll deduction authorization
and Plan enrollment form is not filed with the Corporation, the rate of payroll
deductions and the portion of Compensation from which payroll deductions will be
calculated and withheld shall continue as originally elected (i) throughout the
Option Period and (ii) subject to continued eligibility as determined under
Section 3, for succeeding Option Periods; unless in either case the Board
determines to change the Maximum Percentage.”

 

6.                                       Except as otherwise modified herein,
all other terms and conditions of the Plan shall remain in full force and
effect.

 

3

--------------------------------------------------------------------------------